DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-21 in the reply filed on 9/9/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a concave shape”, “osculating circle”, “one point of the bottom of the body lies on a side opposite to the body with respect to the bottom of the body” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because of the use of heavy shading.  Note that solid black shading ares are not permitted, except when used to represent bar graphs or color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, regarding claim 1, the scope of the claims is unclear as is appears to recite process steps in a product claim.  For example, the claims recite in part “a mean value is obtained or is obtainable by the simulation for the at least one stress parameter…” but does not establish that the container has a mean value.  The claims further recite “threshold value being at least one of derived or derivable from a simulation result of a simulation based on a finite element method…” and thus would suggest method steps. The claim recites that the container has a threshold value and then recites being the sum of the mean value but the mean value does not appear to be a property of the container.  Furthermore, terms such as “stress parameter”, “threshold value”, “finite element method”, “mean value”, “absolute value” are terms that are not properly defined in the disclosure and do not have technical definitions and thus are unclear.  In addition, since there are infinite possibilities of simulations that can be performed, there would also be infinite possibilities of threshold values and infinite possibilities of stress parameter values.  Thus, the metes and bounds of the claim limitations are not properly defined and renders the scope of the claims unclear due to the broadness of the claims.  Regarding claim 16, it is not clear what applicant is trying to claim with a center of an osculating circle at at least one point of the bottom of the body lies on a side opposite to the body with respect to the bottom of the body.  Regarding claim 21, the claims recite two different fixed values which render the scope of the claims unclear because parent claim 20 recites a single fixed value.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2017/0340518 to Logunov et al. (Logunov).
Regarding claim 20, Logunov discloses a container (Fig 1) for holding at least one pharmaceutical composition (intended use), the container comprising a body comprising at a location a marking element (116) that allows identification of the container, wherein at the location at least one stress parameter of the body has a value (150 MPa) less than or equal to a threshold value, wherein the threshold value is a fixed value of 300 MPa or less (¶0039).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2005/0218126 to Leyvraz.
Regarding claim 1-4, Leyvraz discloses a container (19, Fig 5c) for holding at least one pharmaceutical composition (intended use) comprising a body comprising at a location a marking element (25) that allows identification of the container and since Leyvraz discloses the structure of the body, then it can also have a stress parameter as recited due to the infinite possibilities of the values for threshold and mean/absolute values along with infinite possibilies for a fine element method.
In the instant case that Leyvraz does not teach the threshold value as recited, in an alternate interpretation, Leyvraz discloses a container (19, Fig 5c) for holding at least one pharmaceutical composition (intended use) comprising a body comprising at a location a marking element (25) that allows identification of the container but does not teach the recited stress parameter.  However, one of ordinary skill in the art would have found it obvious to optimize the parameters of the Leyvraz container to the values as recited in order to have a container capable of withstanding stresses of use since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5-6, 10, as best understood, since prior art has the structure as recited then it would have the stresses as recited and based upon the method use can have the different stresses values as recited when optimized.
Regarding claims 7-9, as best understood, since prior art has the structure as recited then it would have the stresses as recited and based upon the method use can have the different stresses values as recited when optimized under different conditions.
Regarding claim 11, Leyvraz further discloses the body has at least one closed end (bottom end where 25 is located)
Regarding claim 12, Leyvraz further discloses the marking element (25) graved into the one surface of the body (19) wherein the marking element is located at a bottom of the body	 (Fig 5c).
Regarding claim 13, Leyvraz further discloses marking element comprising a data code that comprises at least one of a matrix code (¶0060).
Regarding claim 14, Leyvraz further discloses marking element can be read out by a camera (¶0060).
Regarding claim 15, Leyvraz further discloses container comprising at least one of glass (abstract).
Regarding claim 16, as best understood, Leyvraz further discloses container designed in the form of a vial (abstract) and bottom of the body has at least partially a concave shape (Fig 5c).
Regarding claim 17, Leyvraz further discloses the body capable of being treated by the process as recited since it has the structure as recited.  Note that product by process limitations are given little patentable weight and so long as prior art has the structure as recited, then it can be used in the manner as recited.
Regarding claim 18, Leyvraz discloses the container of claim 1 but does not teach depth of the marking element less than 10% thickness of the container.  However, one of ordinary skill in the art would have found it obvious to change the depth in relation to the container thickness as recited in order to have the marking element visible without it going through the container since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, Leyvraz discloses the container of claim 1 but does not teach depth of the marking element to be 1-2 um.  However, one of ordinary skill in the art would have found it obvious to optimize the depth of the marking element to lie in the range as recited in order to have the marking element visible without it going through the container since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logunov.
Regarding claim 21, as best understood, Logunov discloses the container of claim 20 but does not teach the recited fixed values.  However, one of ordinary skill in the art would have found it obvious to optimize the parameters of the Logunov container to the values as recited in order to have a container capable of withstanding stresses of use since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735